Title: To Thomas Jefferson from Steuben, 9 January 1781
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von
To: Jefferson, Thomas



Sir
Petersburgh. 9th. Jany. 1781

I would suggest to you the Defenceless condition of Hunter’s Works at Fredericksburg full as great or greater an object than any were at Richmond. The people in that part of the Country as  destitute of arms, as they are in this. The Distance to the Works from Potomack River about half as far as from Westover to Richmond.
I would recommend it to your Excellency to order some fortification erected to protect those works and some Militia from the neighboring Counties Sent there to defend them.
I have the honor to be Your Excellencys Most Obed Servant.
